Exhibit 10.55
ELEVENTH LOAN MODIFICATION AGREEMENT
     This Eleventh Loan Modification Agreement (this “Loan Modification
Agreement”) is entered into as of the Eleventh Loan Modification Effective Date,
by and between SILICON VALLEY BANK, a California corporation, with its principal
place of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a
loan production office located at 380 Interlocken Crescent, Suite 600
Broomfield, Colorado 80021 (“Bank”) and DOUBLE-TAKE SOFTWARE, INC., f/k/a NSI
SOFTWARE, INC., successor by merger with NETWORK SPECIALISTS, INCORPORATED, a
Delaware corporation with offices at Two Hudson Place, Suite 700, Hoboken, New
Jersey 07030 (“Borrower”).
1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of October 16,2003,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of October 16, 2003 between Borrower and Bank, (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.
2. DESCRIPTION OF COLLATERAL, Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.
3. DESCRIPTION OF CHANGE IN TERMS.
          Modifications to Loan Agreement.
          A. Clause (i) of Section 5.4 of the Loan Agreement entitled “Negative
Covenants” is hereby amended by deleting the following text therefrom:
“(i) merge or consolidate with another corporation or entity other than the
Reincorporation;”
          and substituting the following in lieu thereof:
“(i) merge or consolidate with another corporation or entity other than the
Reincorporation or a Permitted Acquisition;”
          B. Section 8 of the Loan Agreement is hereby amended by inserting the
following definitions in their proper alphabetical order thereof:
“Eleventh Loan Modification Agreement” is that certain Eleventh Loan
Modification Effective Date, dated as of the Eleventh Loan Modification
Effective Date, by and between borrower and Silicon.
“Eleventh Loan Modification Effective Date” is the date indicated on the
signature page to the Eleventh Loan Modification Agreement.
“Permitted Acquisition” means, at any time after the Eleventh Loan Modification
Date, (a) the purchase of one hundred percent of the capital stock or other
equity interests of any other Person (b) the purchase or other acquisition of
all or substantially all of the assets or properties of, another Person or of
any business unit of another Person, (c) any merger or consolidation of such
Person with any other Person or other transaction or

1



--------------------------------------------------------------------------------



 



series of transactions resulting in the acquisition of all or substantially all
of the assets, or one hundred percent of the capital stock or other equity
interests, of any Person in which all of the following conditions are satisfied:
(i) immediately prior to and after giving effect to any such Permitted
Acquisition, no Default or Event of Default shall have occurred and remain
uncured;
(ii) after giving effect to such Permitted Acquisition, if such Permitted
Acquisition is an acquisition of capital stock or equity interests, the Borrower
shall acquire and own, directly or indirectly, one hundred percent of the
capital stock or other equity interests and shall otherwise control the
governance of the Person being acquired;
(iii) any assets acquired shall be utilized in, and if the Permitted Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Permitted Acquisition shall be engaged in, a business otherwise
permitted to be engaged in by the Borrower under this Agreement;
(iv) if the Person which is the subject of such Permitted Acquisition will be
maintained as a subsidiary of the Borrower, such subsidiary shall have been
joined as a “Borrower” hereunder or shall otherwise execute any and all
documents and instruments (pursuant to Section 5.7 hereof), as Silicon shall
deem necessary, and Silicon shall have received (A) a first priority security
interest in each such subsidiary’s assets and other property of the same nature
as constitutes Collateral pursuant to Section 2.1 and (ii) a pledge by Borrower
of all capital stock or other equity interests of each such subsidiary; and
(v) the Borrower shall be either (a) the sole surviving legal entity, or (b) the
parent and owner of one hundred percent of the common stock or other equity
interests of any surviving entities that shall be subsidiaries of the Borrower.”
     C. Section 4 of the Schedule to the Loan Agreement is hereby amended by
deleting same in its entirety and substituting the following text therefor:
          “4. Maturity Date
          (Section 6.1)       April 29, 2009.”
4. FEES. Borrower shall reimburse Bank for all legal fees and expenses incurred
in connection with this amendment to the Existing Loan Documents.
5. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms,
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate delivered to the Bank on or about October 16,
2003, and acknowledges, confirms and agrees the disclosures and information
provided therein has not changed, as of the date hereof.
6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.
7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.
8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against the Bank
with respect to the Obligations, or otherwise, and that if

2



--------------------------------------------------------------------------------



 



Borrower now has, or ever did have, any offsets, defenses, claims, or
counterclaims against the Bank, whether known or unknown, at law or in equity,
all of them are hereby expressly WAIVED and Borrower hereby RELEASES the Bank
from any liability thereunder.
9, CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.
10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.
[Remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



     This Loan Modification Agreement is executed as a sealed instrument under
the laws of the Commonwealth of Massachusetts as of the Eleventh Loan
Modification Effective Date, written below.
BORROWER:

          DOUBLE-TAKE SOFTWARE, f/k/a NSI SOFTWARE, INC.,
successor by merger with
NETWORK SPECIALISTS, INCORPORATED              
By:
  /s/ S. Craig Huke    
Name:
 
 
S. Craig Huke              
Title:
  Chief Financial Officer                         BANK:               SILICON
VALLEY BANK              
By:
  /s/ Kimberly A. Stover              
Name:
  Kimberly A. Stover              
Title:
  Relationship Manager              

Eleventh Loan Modification Effective Date: May 1, 2008
[Eleventh Loan Modification Agreement Signature Page]

4